DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement of Receipt
	Applicant’s Response, filed 3/5/2021, in reply to the Office Action mailed 11/5/2020, is acknowledged and has been entered.  Claims 1, 6, 7, 11, 18 and 19 have been amended.  Claims 1-3, 6-9 and 11-19 are pending and are examined herein on the merits for patentability.

Response to Arguments
	Applicant’s arguments have been fully considered.  Any rejection not reiterated herein has been withdrawn as being overcome by claim amendment.  The Examiner’s response to Applicant’s arguments is incorporated below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-3, 6-9 and 11-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/087,395 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are directed to a compound of Formula I and methods of treating one or more PSMA expressing tumors or cells, wherein the chelating agent comprises a radiometal selected from the group consisting of 212Pb, 225Ac, 213Bi and 203Pb.  The claims of the ‘395 application are directed to a compound of Formula 1, dependent claim 5 comprises the radiometal isotopes of the instant application.  Accordingly, the claims are overlapping in scope and are obvious variants of one another.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Eder et al. (Bioconjugate Chem., 2012, 23, 688−697) in view of Tykvart et al. (Bioorg. And Med. Chem., 2014, 22(15), p. 4099-4108), in further view of Babich et al.  (US 2013/0034494, Babich I) and Babich (US 2016/0067361, Babich II).
Eder teaches that PSMA is primarily restricted to the prostate, it is abundantly expressed at all stages of disease, it is presented on the cell surface, and it is not shed into the circulation. As a consequence, PSMA can be considered a promising target for specific prostate cancer imaging and therapy.  The radiohalogenated inhibitors of PSMA exhibiting GluNH-CO-NH-Lys as a pharmacophore showed the ability to image PSMA-expressing prostate tumor xenografts.
The syntheses of Glu-NH-CO-NHLys(Ahx)-HBED-CC (7) and Glu-NH-CO-NH-Lys(Ahx)- DOTA (8) together with a reference PSMA inhibitor previously published by Banerjee et al. are described.  After 68Ga complexation, these compounds were evaluated in vitro and in vivo to study the influence of these two chelators and side chain variations (page 688).

    PNG
    media_image1.png
    216
    489
    media_image1.png
    Greyscale

Compounds 7 and 8 are within the scope of the instant claims such that the chelator is HBED-CC or DOTA, W is –(C=O)-NH, L is a C5 alkylene, n is 1, m is 4, R is H, Z is CO2Q and Q is H.  
With regard to claims 2 and 6, Eder teaches a hydrogen on the nitrogen substituent according to position R of the instant claims, rather than a halogenated aromatic substituent.
Tykvart teaches the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors as versatile tools for specific drug targeting and delivery.  Prostate carcinoma (PCa) is the most commonly diagnosed cancer and the second leading cause of cancer death among men in the USA; the number of diagnoses and deaths exceeded 240,000 and 28,000, respectively, in 2012.  Identification of a molecule that would enable early diagnosis and reliable detection of PCa metastases, as well as function as a possible target for specific therapy, is crucial for effective treatment of this cancer. Evidence suggests that glutamate carboxypeptidase II (GCPII), also known as prostate specific membrane antigen (PSMA), is a promising candidate for this purpose.  Antibodies, small-molecule inhibitors, and aptamers have been studied as tools for specific targeting of GCPII. 

We chose the inhibitors with the two most favorable aromatic moiety linkers and modified them by adding a bromine moiety in the para position of the aromatic ring (see Fig. 4A). Both inhibitors showed superior inhibition potency compared to their non-halogenated counterparts in both acetylated and PEGylated forms. 4-bromobenzyl modification with branched attachment of PEG12-biotin moieties at the e-amino group 
The effect of halogen substitution at the para position of the aromatic ring on the linker was studied (page 4103).

    PNG
    media_image2.png
    289
    253
    media_image2.png
    Greyscale

Even though the results from crystallographic studies showed quite different binding modes for 20(Br)a compared to 22a, 22b, and 28b, we also observed a positive effect of bromine addition to the aromatic ring for the latter compounds, suggesting that the effect of this substitution is generally applicable. Bromine substitutions could therefore be utilized in future design of GCPII inhibitors with similar scaffolds (page 4105).
The aim of this study, preparation of a more potent inhibitor that could utilize the arginine patch of GCPII and also enable functional connection of GCPII to a biotin-binding molecule, was successful. The final inhibitor 22b possesses 7-fold greater 
It would have been obvious to one of ordinary skill in the art at the time of the art to provide a brominated aromatic as a nitrogen substituent according to position R of the instant claims in place of hydrogen on the compounds of Eder when the teaching of Eder is taken in view of Tykvart.  Each of Eder and Tykvart are directed to targeting PSMA with structurally similar urea-based (GCPII) inhibitors.  One would have been motivated to make the substitution because Tykvart shows that a more potent inhibitor could utilize the arginine patch of GCPII by incorporation of brominated benzyl group at the stated position as compared to hydrogen.  Further Eder also recognizes the benefit of a more hydrophobic ligand, see pages 688-689.
Eder teaches imaging prostate cancer, rather than treatment of prostate cancer, and does not teach 225Ac as the chelated radionuclide.
Babich I teaches teaches pharmaceutical compositions of a complex of a radionuclide and a Formula I compound or a Formula II compound and methods of using the radionuclide complex of a Formula I compound or a Formula II compound for 
In one aspect, the synthesis and methods for using PSMA selective Indium, Ytterbium, Gallium, Copper and Lutetium, Gadolinium and Iron complexes of Formula I compounds or Formula II compounds as novel radiopharmaceuticals for the treatment and imaging of cancer cells is provided. Specifically, the compounds and their radionuclide complexes are suitable for targeting carcinoma of the prostate. It is important to note that any type of radionuclide can be used so long as an appropriate metal chelating moiety is available for complexing a particular type of radionuclide (paragraph 0040).
The terms "treating" or "treatment" is intended to encompass also diagnosis, prophylaxis, therapy and cure. The patient receiving this treatment is any animal in need, including primates, in particular humans (paragraph 0056).
Exemplary compounds are shown below from page 18 and claim 5. 
Babich II teaches that PSMA is an emerging target for imaging and radionuclide therapy of metastasized PCa. Radionuclide therapy compounds such as, but not limited to, MIP-1095, MIP-1404 and MIP-1558, are currently among the most promising PSMA-ligands. The promise is attributed to: (a) fast tumor targeting, (b) fast clearance from untargeted organs, and (c) sufficient residency times in tumor tissue due to ligand-induced cellular internalization. MIP-1404 is of particular interest because it is a single amino acid chelator (SAAC) that can be either labeled with diagnostic .sup.99mTc or in therapeutic intention with 186Re or 188Re. Technetium and rhenium are chemically related and share structural as well as reactive similarities. 99mTc is available from 186Re (half-life 3.7 days, max. energy of beta-emission 1.07 MeV, 11% co-emission of 137 keV gammas for imaging) presents an attractive "matched pair" for therapy. 188Re (half-life 17 h, max. energy of beta-emission 2.12 MeV, 15% co-emission of 155 keV gammas for imaging) can be obtained from a 188W/188Re generator system (Oak Ridge National Laboratory) which was FDA approved and would be suitable for clinical application. MIP-1558 is clinically interesting because its DOTA (1,4,7,10-tetraazacyclododecane-1,4,7,10-tetraacetic acid) chelate can be labeled with the generator product 68Ga for PET-imaging or 111In for pre-therapeutic dosimetry studies. Numerous beta and alpha particle emitters--e.g. 90Y, 177Lu, 213Bi, 225Ac--are promising "matched pairs" for therapy. MIP-1095 can be tagged with different isotopes of iodine. Labeled with 125I (half-life 60 days, gamma emission 27-35 keV), MIP-1095 presents the best characteristics for small animal imaging, and, therefore, it was chosen for the main experiment (paragraph 0091).
A therapeutic radionuclide regimen for treating cancerous tissue in a subject is provided. In some embodiments, the regimen includes administering a compound comprising a radionuclide, etc.  Illustrative radionuclides include, but are not limited to 213Bi, 225Ac, etc. (paragraph 0062-65).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute, use a radionulide for imaging prostate cancer, for a therapeutic radionuclide, such as 252Ac or 213Bi, in order to provide therapeutic treatment of prostate cancer when the teachings of Eder and Tykvart are taken in view of Babich I and II.  225Ac or 213Bi for use in therapy with a reasonable expectation of success because Babich II teaches the radioiostopes to be matched pairs for 68Ga (e.g. imaging, as taught by Eder) in DOTA chelates.

Response to arguments
Applicant argues that the compounds of claim 1 as currently amended are modified on the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety.  In particular embodiments, the compounds of formula (I) are modified with a p-Br-benzyl group on the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety.  Applicant asserts that Tykvart teaches modification of the aromatic moiety linker of the urea-based PSMA binding scaffold with a bromine moiety in the para position of the aromatic ring of the linker. Tykvart, however, is silent with regard to modifying the epsilon amino group of lysine of the Lys-Glu-urea PSMA binding moiety with a p-Br-benzyl group as provided in certain embodiments of claim 1 as currently amended.  

Compound 22:

    PNG
    media_image3.png
    140
    258
    media_image3.png
    Greyscale

Compound 5:

    PNG
    media_image4.png
    174
    225
    media_image4.png
    Greyscale

	Accordingly, it is respectfully submitted that upon study of a the rational design of urea-based glutamate carboxypeptidase II (GCPII) inhibitors, Tykvart provides 

Conclusion
No claims are allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH H SCHLIENTZ whose telephone number is (571)272-9928.  The examiner can normally be reached on Monday-Friday, 8:30am - 12:30pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HARTLEY can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LHS/
/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618